Citation Nr: 1625855	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-25 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability. 

2. Entitlement to service connection for residuals of a cervical fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from March 1970 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's application to a reopen previously denied claim for service connection but subsequently denied the service connection claim.  

The issues of service connection for lumbar spine and cervical spine disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1972 decision that denied service connection for a lumber spine disability is final.  

2.  New and material evidence has been received since the last final denial of the claim for service connection for a lumber spine disability.   


CONCLUSION OF LAW

1. Evidence received since the September 1972 decision is new and material to reopen a claim of service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I. New and Material Evidence

The Veteran is seeking to reopen a previously denied claim to service connection for bilateral hearing loss. Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

First, however, the prior decision must be final. The September 1972 decision denied service connection for a lumber spine disability. A Notice of Disagreement was filed and a Statement of the Case was issued but the Veteran did not perfect his appeal by filing a VA-9. Therefore, this decision was final. 

The September 1972 decision noted that the claim is rated on incomplete medical records and that there is no record of a diagnosis or treatment for the disabilities at issue. Since such time, the Veteran has submitted evidence showing treatment for a current low back disability.  In addition, he has testified as to his belief that the current low back disability is related to his active military service.  This evidence is new and material because it is probative to whether there was an in-service incurrence of a lumbar back disability. The prior decision is final, there is new and material evidence and therefore the claim must be re-opened.


ORDER

The petition to reopen service connection for a lumbar spine disability is granted.  


REMAND

Remand is warranted in order to obtain a new medical opinion.  

The Board notes that the Veteran testified about pre-service back injuries in 1967 and 1970 playing football. However, at his November 1969 induction examination, his lumbar vertebrae were noted as having good alignment and even spacing with no evidence of injury. Therefore, for VA purposes, based on this evidence, despite the references to pre-service low back injuries, since no disability was noted upon entry, the Veteran is presumed to be sound. 

The inquiry for service connection in this instance should be whether the in-service reports of lumbar spine problems are as likely as not related to the Veteran's current lumber spine disability. 

In terms of the cervical spine claim, the Veteran alleges that he injured his cervical spine in a 1995 accident that was caused by his existing lumbar spine disability. The Board is not able to adjudicate the cervical spine claim until it determines whether the lumber spine claim is service-connected.  The Veteran is encouraged to submit any evidence regarding the 1995 accident or any other incident that relates to his cervical spine injury. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file, to include a copy of this remand, and schedule an examination.     

The examiner is asked to furnish an opinion with respect to the following questions:

For the diagnosed lumbar spine disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder was caused or aggravated by any in-service incurrence of a lumbar spine injury. 

2. The Veteran should also identify and submit any documentation of the 1995 accident that injured his cervical spine or any other evidence relating to his cervical spine injury. 

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


